Citation Nr: 0217422	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 50 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He participated in combat in the Republic of 
Vietnam and received the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which, among other things, denied 
service connection for post-traumatic stress disorder.  
During the course of this appeal, service connection was 
granted for post-traumatic stress disorder and a 50 percent 
initial disability evaluation was assigned thereto.  The 
veteran appeals the assignment of a 50 percent initial 
evaluation.  The veteran also appeals the RO's September 
2000 denial of a total rating based on individual 
unemployability due to service-connected disabilities.

These issues were originally before the Board in June 2001.  
At that time, the Board determined that additional 
development was needed.  The RO has successfully completed 
the requested development, but has continued the denial of 
the benefits sought.  As such, this matter is returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran experiences occupational and social 
impairment with deficiencies in most areas as a result of 
his service-connected post-traumatic stress disorder.  His 
serious impairment is evidenced, in part, by a Global 
Assessment of Functioning score which fluctuates between 40 
and 47.

3.  The veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.


CONCLUSION OF LAW

1.  The schedular criteria for a 70 percent initial 
disability evaluation for post-traumatic stress disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)]. 

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  The Board finds that 
the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a physical examination.  It appears that 
all known and available medical records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear 
to contend otherwise.    

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran testified before an RO Hearing Officer 
in June 2000, and has not submitted additional evidence 
since the Board's June 2001 remand notwithstanding notice of 
additional development and consideration.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. § 4.16.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 4.3.

The evidence of record reveals that the veteran was found to 
have positive signs of depression during a September 1998 
screening.  He was referred for a psychiatric consult and 
determined to have possible post-traumatic stress disorder 
with depression and anxiety in November 1998.  At that time, 
the veteran described intense distress, avoidance of 
thoughts, feelings or conversations of his experiences in 
the Republic of Vietnam, a decreased hedonic capacity, 
feelings of detachment, affective numbing, chronic insomnia, 
and difficulty concentrating.  Upon examination, the 
veteran's affect was constricted, related and monotone.  A 
Global Assessment of Functioning score of 60 was assigned 
and treatment was recommended.

The veteran began treatment in January 1999, and reported 
that his intrusive thoughts and nightmares of combat traumas 
had increased.  In March 1999, the veteran remained 
isolative, but reported that his sleep and energy levels had 
improved with the use of medication.  The veteran also 
reported that his job was going to end in May 1999, when the 
company at which he had worked for eighteen years relocated.

The veteran began group counseling for the symptoms of his 
post-traumatic stress disorder in August 1999.  At that 
time, he related having difficulty maintaining attention, a 
decreased level of concentration, and feelings of depression 
and anxiety.  An initial Global Assessment of Functioning 
score of 60 was assigned; however, all subsequent treatment 
notes reflect Global Assessment of Functioning scores 
ranging from only 40 to 47, indicating serious impairment in 
social and occupational functioning according to the 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).  Treatment records dated 
through August 2000, show continued anxiety, insomnia, 
nightmares, intrusive thoughts, social avoidance, and sleep 
problems.  The veteran's mood has been described as anxious 
with a blunted affect and dysphoric with a blunted affect.  
His insight and judgment are limited and he has suicidal 
ideation without intent.

In June 2000, the veteran testified before an RO Hearing 
Officer that he worked as a boilermaker for eighteen years.  
He stated that he worked alone, but had problems with co-
workers on occasion.  The veteran stopped working when the 
company that had employed him moved away and he felt unable 
to secure a new job due to his mental and physical problems.  
The Board notes that the veteran is also service connected 
at 20 percent for a shrapnel wound to the left gluteus 
maximus.

Given the evidence as outlined above, the Board finds that 
the veteran has occupational and social impairment with 
deficiencies in most areas due to his symptoms of post-
traumatic stress disorder and the clinical picture more 
closely approximates the criteria for a 70 percent 
disability evaluation under Diagnostic Code 9411.  As to the 
100 percent schedular rating, the Board finds no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations.  Thus, the criteria 
for a 100 percent disability rating under Diagnostic Code 
9411 have not been met.

As stated above, it was reported that the veteran stopped 
working in May 1999, and there is no indication that he 
worked or attempted to work since that time.  Given the 
level of symptomatology demonstrated on examination such as 
anxiety, social avoidance, intrusive thoughts, and impaired 
sleep, along with the physical limitations from the 
veteran's shrapnel wound to the left buttocks, the Board 
finds it likely that the veteran experiences total 
occupational impairment as a result of his service-connected 
disabilities.  The veteran's social isolation appears to be 
an occupational impediment and his Global Assessment of 
Functioning scores reflect serious impairment.  
Consequently, in resolving all reasonable doubt in favor of 
the veteran, the Board finds the veteran unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  This fact, coupled with the 
finding that the veteran meets the criteria for a 70 percent 
schedular rating under Diagnostic Code 9411 for his service-
connected post-traumatic stress disorder, leads the Board to 
find that a total disability rating based on individual 
unemployability due to service-connected disabilities is 
warranted as the criteria for such a rating under 38 C.F.R. 
Section 4.16 have been met. 



ORDER

A 70 percent initial disability evaluation for post-
traumatic stress disorder is granted, subject to the laws 
and regulations governing the award of monetary benefits.

A total disability evaluation based on individual 
unemployability is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

